DETAILED ACTION
Status of Claims
This action is in response to the amendment filed on 5/10/2022 for application 16/254,563. Claim 1 – 21 are pending and have been examined.
Claim 1 – 20 are amended.
Claim 21 is new.
Claim rejection under 35 U.S.C 112(b) is withdrawn in light of the applicant’s amendment and remarks. 
Drawing objection has been withdrawn in light of the applicant’s amendment and remarks. 
Claim rejection under 35 U.S.C 101 is withdrawn in light of the applicant’s amendment and remarks. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020 and 4/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, 3, 5, 6, 7, 8, 11, 14, 18 and 21 recite limitations of “weight” and “deactivate”, however examiner do not find evidence of support in the original disclosure.
The dependent claims including Claim 2 – 10, 12 – 16 and 19 – 21 are rejected with the same reason as independent claims.   

Claim 8, 13 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 8, 13 and 19 recite limitations of “the one or more scatter operations”.  There is insufficient antecedent basis for this limitation in the claim or the depending claim. One of ordinary skill in the art would not be reasonably apprise the scope of the invention. For examination purpose, examiner interpret the terms as “a one or more scatter operations”.

Respond to Argument
The claim rejection under 35 U.S.C. 101 is withdrawn since deactivating weight in a neural network cannot be performed in human mind. 

Applicant’s arguments with respect to prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended limitation of “weight” is supplied by the new reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ren, SBNet: Sparse Blocks Network for Fast Inference, 31st Meeting of the IEEE/CVF Conference on Computer Vision and Pattern Recognition CVPR 2018, Jan 2018 in view of Li Contrast Oriented Deep Neural Networks for Salient Object Detection, arXiv, Mar, 2018.

Regarding Claim 1, Ren discloses: a computer-implemented method (Ren, sec. 3.4, ln. 3, CUDA kernels [programing language run on a computer]) comprising:
causing one or more weights corresponding to one or more neural networks to be deactivated based, at least in part, on one or more gather operations (Ren, fig. 1 & sec. 2, para. 4, where during the gathering operation, the blank portion of the left tensors are ignored as background [deactivated]).
Ren does not explicitly disclose: 
causing one or more weights corresponding to one or more neural networks to be deactivated based, at least in part, on one or more gather operation.
	Li explicitly disclose 
causing one or more weights corresponding to one or more neural networks to be deactivated based, at least in part, on one or more gather operation (Li, sec. III C, para. 2 – 3 & eq. 2 where attention weight map is used to compose saliency map; combined with the disclosure of Ren figure 2, the blank blocks in the downsampled mask are ignored and the corresponding blocks in the saliency map/mask on the left figure are ignored so is the underlying data and attention weights).
Ren and Li both teach using neural network to process sparse data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the mask of Ren that is to be downsampled (i.e., left-most image in Ren fig. 2) by the mask generation process of Li. One of the ordinary skill in the art would have motivated to make this combination as the downsample process of Ren can significantly speed up computation without noticeable loss of accuracy (Ren, abs. ln. 18 – 22) of any masked process, for example the saliency map of Li.

	Regarding Claim 2, depending on Claim 1, Ren further discloses: performing one or more scatter operations to match original dimensionality of a layer of the one or more neural network (Ren, fig. 1, where the scatter operation puts yellow blocks back into the sparse data same dimension as the left data).

	Regarding Claim 3, depending on Claim 1, Ren further discloses: causing the one or more weights to be deactivated comprises: determining a first portion of the first tensor corresponding to one or more non-zeros included in a mask (Ren, fig. 1, fig. 2 & sec. 3, para. 3, ln. 9 – 14, where the binary mask [mask] apply to the left tensor [first tensor] in fig. 1, the orange blocks in left tensor [first portion] are corresponding to non-zeros of masks)
generating a second tensor based at least in part on the first portion of the first tensor (Ren, fig. 1, where the orange prism [second tensor] is generated based on the orange blocks of the left tensor [first portion of the first tensor]); and
evaluating a first function based at least in part on the second tensor to generate an unmasked output (Ren, fig. 1, where convolution [first function] is applied to the orange prism [second tensor] to generate yellow block [unmasked output]).
	
Regarding Claim 4,depending on Claim 3, Ren further discloses: wherein the second tensor has smaller dimensionality than the first tensor (Ren, fig. 1, where Orange prism [second tensor] has smaller dimension compare to the left tensor [first tensor])

Regarding Claim 5, depending on Claim 1, Ren further discloses: wherein causing the one or more weights to be deactivated comprises replacing a first portion of the one or more neural network to a second portion of the one or more neural networks where second portion of the one or more neural network are generated based at least in part on excluding the one or more deactivated weights (Ren, fig. 1, where convolution only perform on the orange block of the left tensor [second portion of the neural network] instead of the entire left tensor [first portion of the neural network]).

	Regarding Claim 6, depending on Claim 1, Ren further discloses: wherein causing the one or more weight to be deactivated comprises identifying a masked neural network portion (Ren, fig. 1, where orange blocks in left tensor [masked neural network portion] is identified).

	Regarding Claim 7, depending on Claim 1, Ren further discloses: wherein causing the one or more weight to be deactivated comprises causing the one or more weights to be zero (Ren, fig. 3, where blank blocks in the middle figure represents zero weight value in the downsampled mask in binary form).

	Regarding Claim 8, depending on Claim 1, Ren further discloses: performing the one or more scatter operations comprises inserting one or more zeros into portion of the one or more neural networks corresponding to the one or more deactivated weights (Ren, fig. 1, where the scatter operation put yellow prism into the yellow blocks of the middle tensor [portion of the one or more neural networks]; the blank blocks are corresponding to the blank blocks of the downsampled mask of fig. 3 and has no value [zero]).

Regarding Claim 9, depending on Claim 2, Ren further disclose: further comprising combining the one or more scatter operation with one or more additional scatter operations associated with one or more layers of the one or more neural networks (Ren, fig. 1, fig. 4 and sec. 3, para. 2, ln. 8 – 10, where same sparsity mask is reused for every layer; para. 4, ln. 3, groups several layers of computation into sparse blocks; in fig. 1, first layer from left tensor to middle tensor and second layer from middle tensor to the right tensor, each has a gather operation and scatter operation. When layers of calculations are grouped as in fig. 4, gather calculations and scatter calculations are combined). 

Regarding Claim 10, depending on Claim 1, Ren further disclose: propagating one or more scatter operations to one or more portions of the one or more neural network to match original dimensionality of one or more layers of the one or more neural networks (Ren, fig. 1, fig. 4 and sec. 3.3, para. 1, ln. 5 – 11, where a single residual unit contains three convolutions batch normalization and ReLu layers, all of which can be operated in sparse mode … therefore all 9 layers can share a single pair of gathering and scattering operations without growing the overlap area between blocks; i.e., since the layers are aligned and can operate in sparse mode, the scatter operation of the first layer can be performed on later layer [propagate to later layer] instead of having gather and scatter operation in every layer).

	Regarding Claim 11, Claim 11 is the corresponding machine readable medium claim of Claim 1. Ren further discloses: a machine readable medium having stored thereon a set of instructions that if performed by one or more processors cause the one or more processors to perform task (Ren, sec. 3.4, ln. 3 where CUDA kernels [program instructions] stores in memory [machine readable medium] and executed by processors). 
Claim 11 is rejected with the same reason as Claim 1.

Regarding Claim 12, Claim 12 is the corresponding machine readable medium claim of Claim 2. Claim 12 is rejected with the same reason as Claim 2.

Regarding Claim 13, Ren further discloses: coalescing the one or more scatter operation with an additional scatter operation associated with a second layer of the one or more neural network that resides after to a first layer of the one or more neural network in a sequence of layers of the one or more neural networks (Ren, fig. 1, fig. 4 and sec. 3, para. 2, ln. 8 – 10, where same sparsity mask is reused for every layer; para. 4, ln. 3, groups several layers of computation into sparse blocks; in fig. 1, first layer from left tensor to middle tensor and second layer from middle tensor to the right tensor, each has a gather operation and scatter operation. When layers of calculations are grouped as shown in fig. 4, scatter operations of adjacent layers are coalesced).

Regarding Claim 14, Ren in view of Li further discloses: the one or more weights are identified at least in part on one or more masks (Ren, fig. 1 & fig. 2, where based on the downsampled mask [one or more mask] each data point in sparsity mask on the left of figure 2 are identified. Combine with Li’s disclosure, the data points of sparsity mask are corresponding to Li’s disclosure of each weight in the weight map that compose the saliency map and thus the weights are identified). 

Regarding Claim 15, Ren further discloses: perform one or more gather operations to match original dimensionality of the one or more layers of the one or more neural networks (Ren, fig. 2, where the gather operation down samples the original sparsity mask, which has the original dimensionality, and thus match the original dimensionality).

Regarding Claim 16, Claim 16 is the corresponding machine readable medium claim of Claim 3. Claim 16 is rejected with the same reason as Claim 3.

	Regarding Claim 17, Ren further discloses: wherein a first function is evaluated based on the second tensor faster than the first function is evaluated based on the first tensor (Ren, sec. 3, ln. 1 – 3, where block sparsity can be … significantly reduce the computational complexity [faster]).

Regarding Claim 18, Claim 18 is a processor claim corresponding to Claim 1. Ren, further discloses: a processor comprising one or more circuits (Ren, sec. 3.4, ln. 3 where CUDA kernels  are stores in memory and executed by processors that comprising circuitry). 
Claim 18 is rejected with the same reason as claim 1 

Regarding Claim 19, Ren further discloses: to combine the one or more scatter operations with additional scatter operations to align dimensionality of a first portion of the one or more neural networks to dimensionality of a second portion of the one or more neural networks (Ren, fig. 1, fig. 4 and sec. 3, para. 2, ln. 8 – 10, where same sparsity mask is reused for every layer [dimension aligned among scatter operations]; para. 4, ln. 3, groups several layers of computation into sparse blocks; in fig. 1, first layer from left tensor to middle tensor and second layer from middle tensor to the right tensor, each has a gather operation and scatter operation. When layers of calculations are grouped as in fig. 4, scatter operations of the calculations are combined; the dimensionality at the top and bottom [first and second portion of neural network) in fig. 4 right figure is NHWC and is aligned).

Regarding Claim 20, Ren further discloses: wherein the first portion of the one or more neural networks are adjacent to the second portion of the one or more neural networks (Ren, fig. 4, & sec. 3.3, para. 1, ln. 5 – 11 , where a single residual unit contains three convolutions batch normalization and ReLu layers, all of which can be operated in sparse mode … therefore all 9 layers can share a single pair of gathering and scattering operations without growing the overlap area between blocks; i.e., since the layers are aligned and can operate in sparse mode, the scatter operation of the first layer can be performed on the adjacent later layer [adjacent neural network portions] instead of having gather and scatter operation in every layer).

Regarding Claim 21, Ren in view of Li further discloses: wherein causing the one or more weights to be deactivated comprises: replacing a first portion of the one or more neural networks based at least in part on removing one or more masks from the one or more neural networks (Ren, fig. 2, where the mask is replaced [removed] with tile indices; fig.1, where the left tensor [first portion of the neural network] is replaced with the orange prism) wherein the one or more weights are associated with the one or more masks (Li, sec. III C, & eq. 2, where weights [one or more weights] in weight map are used to create saliency map); and 
propagate one or more scatter operations in one or more portion of the one or more neural networks to align dimensionality of the first portion of the one or more neural networks to the one or more portions of the one or more neural networks (Ren, fig. 1, fig. 4 and sec. 3.3, para. 1, ln. 5 – 11, where a single residual unit contains three convolutions batch normalization and ReLu layers, all of which can be operated in sparse mode … therefore all 9 layers can share a single pair of gathering and scattering operations without growing the overlap area between blocks; i.e., since the layers are aligned and can operate in sparse mode, the scatter operation of the first layer can be performed on later layer [propagate to later layer] instead of having gather and scatter operation in every layer). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Alwani, Fused-Layer CNN Accelerators, 2016 49th Annual IEEE/ACM International Symposium on Microarchitecture (MICRO), Oct 2016. Alwayni discloses a technique to fuse convolution operations of adjacent layer into one operation. Lane, Transposed Convolutions explained with MS Excel. mXnet, medium.com, Nov. 2018. Lane discloses the convolution and transpose convolution operation that reduce and expend dimension of the internal outputs of a convolution/deconvolution network
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354. The examiner can normally be reached Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C./Examiner, Art Unit 2122                 


/BRIAN M SMITH/Primary Examiner, Art Unit 2122